 1                                                                                           JDN

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                      FOR THE DISTRICT
 8                                        OF ARIZONA
 9
10    Patrick W. Bearup,                              No. CV 19-05828-PHX-SPL (MHB)
11                         Plaintiff,
12    vs.                                             ORDER
13                                                    AND
      Charles L. Ryan, et al.,
14                                                    ORDER TO SHOW CAUSE
                           Defendants.
15
16
17          Plaintiff Patrick W. Bearup, who is currently confined in the Arizona State Prison
18   Complex-Florence, Kasson Unit, brought this pro se civil rights action under 42 U.S.C.
19   § 1983 against Arizona Department of Corrections (ADC) former Director Charles Ryan,
20   current Director David Shinn, Warden Kevin Curran, and Deputy Warden Jason Monson.
21   (Doc. 1.) Before the Court is Bearup’s Motion for Preliminary Injunction. (Doc. 20.) The
22   Court will order Defendants to show cause why Bearup’s Motion should not be granted.
23   I.     Background
24          Bearup is a Messianic Jew who observes Kosher dietary laws. (Doc. 1 at 6.) In
25   Counts One and Two his Complaint, Bearup alleged that in 2018 and 2019, he was forced
26   to endure PPD tests, which refers to a tuberculin purified protein derivative skin test used
27   to determine if a person is infected with tuberculosis. (Id.; Doc. 6 at 3 n.1.) According to
28   Bearup, the PPD injection is a foreign animal by-product containing proteins and is not
 1   Kosher. (Doc. 1 at 6.) Bearup alleged that he objected to the PPD injections and informed
 2   staff of his sincerely held religious beliefs and Kosher observance, and he requested an
 3   alternative test as an accommodation; however, he was made to endure the injections under
 4   threats that staff would use force. (Id.) Upon screening, the Court determined that
 5   Bearup’s allegations sufficiently stated claims under the Religious Land Use and
 6   Institutionalized Persons Act (RLUIPA) against Shinn and Curran in their official
 7   capacities for a policy, custom, or practice to require PPD testing. (Doc. 6 at 11–12.)1
 8          On March 24, 2020, Bearup filed his Motion for Preliminary Injunction. (Doc. 20.)
 9   He states that ADC Department Order (DO) 1102 requires prisoners to receive an annual
10   PPD test and provides no religious exemption or accommodation. (Id. at 1.) In an attached
11   declaration, Bearup avers that on March 24, 2020, nursing staff attempted to inject him
12   with the PPD test. (Id., Attach., Bearup Decl.) Bearup refused the test as he has for the
13   last eight years due to his belief that it violates his religious beliefs and harms his mind,
14   body, spirit, and relationship with God. (Id.) He states his willingness to submit to an x-
15   ray or blood test as a least restrictive means of testing. (Id., Attach., Bearup Decl.) Bearup
16   states that he informed the nurse of his pending litigation; however, the nurse told Bearup
17   that he cannot refuse, and that nursing and security staff would return for the test. (Doc.
18   20 at 2.)
19          Bearup seeks an order enjoining ADC and/or medical staff from injecting him with
20   PPD fluid. (Id.) Bearup argues that he is likely to show at trial that Defendants violated
21   his constitutional rights and that he will suffer irreparable harm absent a preliminary
22   injunction. (Id.) He further argues that the threat of harm he faces is greater that the harm
23   prison officials will face if an injunction is issued. (Id.) Finally, Bearup asserts that the
24   requested preliminary injunction will serve the public interest. (Id.)
25
26
            1
             Bearup’s RLUIPA claims against Shinn and Curran are set forth in Counts One
     and Two of his Complaint. (Doc. 1 at 6–7.) Bearup also alleged, and the Court recognized,
27   RLUIPA claims based on denial of photographs (Count Three) and religious holiday
     observances (Count Eight), and an Eighth Amendment threat-to-safety claim (Count Five).
28   (See Doc. 6 at 22.) These claims in Counts Three, Five, and Eight are not related to the
     pending request for injunctive relief.
                                                 -2-
 1          Defendants Curran and Shinn oppose the Motion and contend that Bearup only cited
 2   the elements of the Winter test, which governs preliminary injunctions, but that he failed
 3   to address those elements and therefore cannot meet his burden of proof for a preliminary
 4   injunction. (Doc. 24.)
 5          Bearup did not file a reply in support of his Motion. Instead, on April 22, 2020, the
 6   Court received a Notice from Bearup informing the Court that he has been placed in solitary
 7   confinement/quarantine for COVID-19, and he provided his updated address information.
 8   (Doc. 26.) He states that at this time, he has no access to his property, legal work, legal
 9   mail, etc.; however, a staff member provided the supplies for him to send this Notice. (Id.)
10   Bearup states that he does not know how long he will be in quarantine, and he asks the
11   Court to forgive any reply lapses that may occur. (Id.) Two days later, the Court received
12   another filing from Bearup, in which he states that he has tested positive for COVID-19
13   and is currently very sick and undergoing various treatments. (Doc. 27.) He reiterates that
14   he is without his property, files, and paperwork and is unable to communicate. (Id.)
15   II.    Preliminary Injunction Standard
16          “A preliminary injunction is ‘an extraordinary and drastic remedy, one that should
17   not be granted unless the movant, by a clear showing, carries the burden of persuasion.’”
18   Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting Mazurek v. Armstrong, 520
19   U.S. 968, 972 (1997) (per curiam)); see also Winter v. Natural Res. Def. Council, Inc., 555
20   U.S. 7, 24 (2008) (citation omitted) (“[a] preliminary injunction is an extraordinary remedy
21   never awarded as of right”). A plaintiff seeking a preliminary injunction must show that
22   (1) he is likely to succeed on the merits, (2) he is likely to suffer irreparable harm without
23   an injunction, (3) the balance of equities tips in his favor, and (4) an injunction is in the
24   public interest. Winter, 555 U.S. at 20. “But if a plaintiff can only show that there are
25   ‘serious questions going to the merits’—a lesser showing than likelihood of success on the
26   merits—then a preliminary injunction may still issue if the ‘balance of hardships tips
27   sharply in the plaintiff’s favor,’ and the other two Winter factors are satisfied.” Shell
28   Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013) (quoting Alliance

                                                 -3-
 1   for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)). Under this “serious
 2   questions” version of the sliding-scale test, the elements of the preliminary injunction test
 3   are balanced, so that a stronger showing of one element may offset a weaker showing of
 4   another. See Alliance for the Wild Rockies, 632 F.3d at 1135.
 5             Regardless of which standard applies, the movant “has the burden of proof on each
 6   element of the test.” See Envtl. Council of Sacramento v. Slater, 184 F. Supp. 2d 1016,
 7   1027 (E.D. Cal. 2000). Further, there is a heightened burden where a plaintiff seeks a
 8   mandatory preliminary injunction, which should not be granted “unless the facts and law
 9   clearly favor the plaintiff.” Comm. of Cent. Am. Refugees v. I.N.S., 795 F.2d 1434, 1441
10   (9th Cir. 1986) (citation omitted).
11             The Prison Litigation Reform Act imposes additional requirements on prisoner
12   litigants who seek preliminary injunctive relief against prison officials and requires that
13   any injunctive relief be narrowly drawn and the least intrusive means necessary to correct
14   the harm. 18 U.S.C. § 3626(a)(2); see Gilmore v. People of the State of Cal., 220 F.3d 987,
15   999 (9th Cir. 2000).
16             “The urgency of obtaining a preliminary injunction necessitates a prompt
17   determination” and makes it difficult for a party to procure supporting evidence in a form
18   that would be admissible at trial. Flynt Distrib. Co. v. Harvey, 734 F.2d 1389, 1394 (9th
19   Cir. 1984). As a result, “a preliminary injunction is customarily granted on the basis of
20   procedures that are less formal and evidence that is less complete than in a trial on the
21   merits.” Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981). In addressing a motion
22   for preliminary injunction, a court may consider evidence or developments that postdate
23   the pleadings. Farmer v. Brennan, 511 U.S. 825, 846 (1994).
24             When evaluating the merits of a preliminary injunction motion, a court’s factual
25   findings and legal conclusions are not binding at trial on the merits. Camenisch, 451 U.S.
26   at 395.
27   III.      Discussion
28             A.    Likelihood of Success/Serious Questions

                                                  -4-
 1          RLUIPA provides “very broad protection for religious liberty”; it “protects ‘any
 2   exercise of religion, whether or not compelled by, or central to, a system of religious
 3   belief[.]’” Holt v. Hobbs, 135 S. Ct. 853, 859, 862 (2015) (quoting Burwell v. Hobby Lobby
 4   Stores, Inc., 573 U.S. 682, 696 (2014), and 42 U.S.C. § 2000cc-5(7)(A)); Warsoldier v.
 5   Woodford, 418 F.3d 989, 995 (9th Cir. 2005) (RLUIPA must be “construed broadly in
 6   favor of protecting an inmate’s right to exercise his religious beliefs”). Under RLUIPA, a
 7   prisoner must first show that the relevant exercise of religion is grounded in a sincerely
 8   held religious belief and not some other motivation. Holt, 135 S. Ct. at 862. Next, the
 9   prisoner bears the burden of establishing that a prison policy constitutes a substantial
10   burden on that exercise of religion. Id.; Warsoldier, 418 F.3d at 994 (citing 42 U.S.C.
11   § 2000cc-2(b)). A substantial burden may be one that makes the religious practice more
12   difficult or penalizes the practitioner for engaging in it, or that withholds a benefit from the
13   practitioner for his religious exercise. See Warsoldier, 418 F.3d at 995. If the prisoner
14   makes those two showings, the burden shifts to the government to prove that the substantial
15   burden on the prisoner’s religious practice both furthers a compelling governmental interest
16   and is the least restrictive means of doing so. Warsoldier, 418 F.3d at 995.
17          Thus, to establish a likelihood of success on the merits of his RLUIPA claim, Bearup
18   must show that observing Kosher dietary laws is grounded in a sincerely held religious
19   belief and that the ADC policy requiring yearly PPD tests substantially burdens that
20   exercise of his religion. In his declaration and verified Complaint, Bearup avers that his
21   desire to keep Kosher is grounded in a sincerely held religious belief, and that the PPD
22   injection contains ingredients and proteins that are not Kosher and thus he objects to the
23   PPD injections. (Doc. 20, Attach., Bearup Decl.; Doc. 1 at 6.) Bearup cites to DO 1102,
24   which provides that prisoners are to receive PPD tests annually, and it only exempts those
25   prisoners who have had a confirmed past positive PPD or history of tuberculosis. (Doc. 20
26   at   1.)     See    DO     1102,    Communicable       Disease    and    Infections    Control,
27   www.corrections.az.gov/sites/default/files/policies/1100/1102_032519.pdf (last visited
28   May 5, 2020). The policy further provides that if a prisoner refuses to submit to a PPD

                                                  -5-
 1   test, he will be secured to a maximum restraint chair or bed and tested. Id. (DO 1102 § 5.2.)
 2   DO 1102 makes no exception for religious adherents whose faith requires them to observe
 3   Kosher requirements. Bearup indicates that upon his refusal to submit to PPD tests in 2018
 4   and 2019, he was subjected to threats that force would be used to secure the test, thereby
 5   resulting in his compliance over his objections. (Doc. 1 at 6.) Bearup explains his belief
 6   that the PPD injections harm his mind, spirit, and religious practice and therefore the
 7   prison’s policy requiring yearly PPD injections/tests constitutes a substantial burden on
 8   that exercise of his religion. (Doc. 20, Attach., Bearup Decl.) With his sworn statements,
 9   Bearup has made the requisite showings under RLUIPA that his objection to PPD
10   injections is grounded in his sincerely held religious belief and that the prison policy
11   requiring annual PPD injections for testing substantially burdens his religious practice.
12          In their Response, Defendants do not address or challenge that Bearup has a
13   sincerely held religious belief and that his objection to PPD injections is grounded in that
14   sincerely held religious belief, nor do they challenge that PPD injections in fact contain
15   ingredients that violate Kosher dietary laws. (See Doc. 24.) Defendants also fail to argue
16   or present any evidence that the prison policy requiring yearly PPD testing, by force if
17   necessary, furthers a compelling governmental interest and is the least restrictive means of
18   doing so. Consequently, Defendants have not shown that they are likely to meet their
19   burden under RLUIPA. See 42 U.S.C. § 2000cc-2(b).
20          As stated, Bearup did not file a reply memorandum in support of his Motion for
21   Preliminary Injunction. But under the Local Rules of Civil Procedure, he was not required
22   to do so. LRCiv 7.2(d) (providing that the moving party may file a reply memorandum “if
23   that party so desires”). Because Defendants did not present any argument to support that
24   DO 1102 furthers a compelling governmental interest, and they did not submit any
25   evidence with their Response, there was nothing for Bearup to rebut in a reply. On the
26   record before the Court, Bearup has established a likelihood of success or, at the least, that
27   there are serious questions going to the merits of his RLUIPA claim related to the prison
28   PPD testing policy. See Alliance for the Wild Rockies, 632 F.3d at 1135; see also Republic

                                                 -6-
 1   of the Phil. v. Marcos, 862 F.2d 1355, 1362 (9th Cir. 1988) (“[s]erious questions need not
 2   promise a certainty of success, nor even present a probability of success, but must involve
 3   a fair chance of success on the merits” ) (internal quotation omitted). Bearup therefore
 4   satisfies the first Winter element.
 5          B.     Irreparable Injury
 6          The movant carries the burden by a “clear showing” to establish the likelihood of
 7   irreparable harm. See Mazurek, 520 U.S. at 972. The movant must show injury or
 8   threatened injury at the time relief is being sought. See Elrod v. Burns, 427 U.S. 347, 373
 9   (1976).
10          “When an alleged deprivation of a constitutional right is involved, such as the right
11   to . . . freedom of religion, most courts hold that no further showing of irreparable injury is
12   necessary.” 11A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Fed. Practice
13   and Procedure § 2948.1 (3d ed. 2013)). Indeed, the Supreme Court has held that “[t]he
14   loss of First Amendment freedoms, for even minimal periods of time, unquestionably
15   constitutes irreparable injury.” Elrod, 427 U.S. at 373. This principle applies equally to
16   RLUIPA violations “because RLUIPA enforces First Amendment freedoms, and the
17   statute requires courts to construe it broadly to protect religious exercise.” Opulent Life
18   Church v. City of Holly Springs, Miss., 697 F.3d 279, 295 (5th Cir. 2012) (citing 42 U.S.C.
19   § 2000cc-3(g) (“[t]his chapter shall be construed in favor of a broad protection of religious
20   exercise, to the maximum extent permitted by the terms of this chapter and the
21   Constitution”)); see Jolly v. Coughlin, 76 F.3d 468, 482 (2d Cir. 1996) (irreparable harm
22   accompanies a substantial burden on an individual’s right to free exercise of religious under
23   the Constitution or a federal statute); Staples v. N.H. State Prison, Warden, No. 14-cv-473-
24   LM, 2015 WL 4067139, at *25 (D. N.H. July 2, 2015) (because the record shows the
25   plaintiff is likely to succeed on the merits of his RLUIPA claim, he has proven a likelihood
26   of irreparable harm). In finding that the plaintiff was subject to irreparable injury in
27   Warsoldier, the Ninth Circuit considered that as long as the plaintiff refused to comply
28   with the grooming policy and cut his hair, he was subject to “continual punishment” and

                                                  -7-
 1   forced to choose between following his religious beliefs and suffering more punishment or
 2   abandon his beliefs to avoid such punishment. Warsoldier, 418 F.3d at 1001.
 3          Here, Bearup has shown that when he refuses or objects to the PPD injection, he is
 4   subject to injection by physical force. This threat of force has pressured Bearup to modify
 5   his behavior and violate his beliefs by receiving the non-Kosher injections. This constitutes
 6   an infringement on the free exercise of his religion. Id. (“putting substantial pressure on
 7   an adherent to modify his behavior and to violate his beliefs infringes on the free exercise
 8   of religion”) (internal quotation omitted). In addition, Bearup averred that the day he filed
 9   his Motion, he was asked to submit to another PPD test; thus, he is presently being
10   threatened to abandon his beliefs to avoid punishment in the form of having to endure a
11   PPD injection by physical force.
12          In short, Bearup has shown that he faces the possibility of irreparable injury absent
13   an injection barring enforcement of the PPD testing policy, and he satisfies the second
14   Winter element.
15          C.      Balance of Hardships
16          To assess the balance of hardships, the Court “balance[s] the interests of all parties
17   and weigh[s] the damage to each.” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138 (9th
18   Cir. 2009) (citing L.A. Mem’l Coliseum Comm’n v. N.F.L., 634 F.2d 1197, 1203 (9th Cir.
19   1980)). “[T]he fact that a case raises serious First Amendment questions compels a finding
20   that . . . at the very least the balance of hardships tips sharply in [favor of the party alleging
21   First Amendment injury].” Sammartano v. First Judicial Dist. Court, in & for Cnty. of
22   Carson City, 303 F.3d 959, 973 (9th Cir. 2002) (quotation omitted), abrogated on other
23   grounds by Winter, 555 U.S. at 22.           As mentioned above, RLUIPA enforces First
24   Amendment freedoms; “[i]n its most basic protections, RLUIPA mimics the First
25   Amendment.” Lovelace v. Lee, 472 F.3d 174, 198 n.8 (4th Cir. 2006). It follows that a
26   case raising serious questions under RLUIPA compels a finding that the balance of
27   hardships tips in favor of the prisoner seeking relief from a RLUIPA violation.
28

                                                   -8-
 1          In their Response, Defendants assert generally that Bearup failed to address this
 2   balancing element. (Doc. 24 at 2.) But Bearup expressly argues that the threat of harm he
 3   faces is greater than the harm prison officials will face if an injunction issues. (Doc. 20 at
 4   2.) Bearup presents facts supporting that he has been damaged in the past due to the policy
 5   requiring PPD injections and that he is presently threatened with the same injury. (Id. at
 6   1–2; Doc. 1 at 6.) He also presents facts indicating that there are alternative methods to
 7   test for tuberculosis (a chest x-ray or blood test), thereby supporting that Defendants will
 8   not be damaged if they are unable to perform the PPD test. (Id., Attach., Bearup Decl.)
 9   Defendants do not refute any of these facts, and they present no argument that they will
10   suffer damage if the Court grants an injunction.         More importantly, the Court has
11   determined that Bearup raises serious questions going to the merits of his RLUIPA claim.
12          On this record, the balance of hardships tips in Bearup’s favor.
13          D.     Public Interest
14          “The Supreme Court has recognized RLUIPA as ‘the latest of long-running
15   congressional efforts to accord religious exercise heightened protection from government-
16   imposed burdens . . . .’” Greene v. Solano Cnty. Jail, 513 F.3d 982, 986 (9th Cir. 2008)
17   (quoting Cutter v. Wilkinson, 544 U.S. 709, 714 (2005)). By passing RLUIPA, Congress
18   conclusively determined the national public policy to provide broad protections for
19   prisoners’ religious exercise. Enjoining Defendants from enforcing a testing policy that
20   infringes on Bearup’s religious exercise therefore advances the public interest. Defendants
21   proffer no argument to the contrary. Accordingly, Bearup satisfies this last Winter element.
22   IV.    Order to Show Cause
23          Bearup’s notice indicating that he is currently in quarantine and very sick due to
24   COVID-19 is concerning. It is not clear what the status is regarding the annual PPD test
25   that nursing staff attempted to administer to Bearup on March 24, 2020, or whether the
26   requirement for the PPD test may be eliminated due to other testing he has undergone as
27   part of treatment for COVID-19.
28          For this reason, and considering Bearup’s well-taken Motion and the lack of any

                                                 -9-
 1   substantial opposition, the Court will order Defendants Shinn and Curran to respond to this
 2   Order and show cause why Bearup’s Motion for Preliminary Injunction should not be
 3   granted. Defendants will also be required to file a Notice with a declaration from an
 4   appropriate official with personal knowledge certifying that, despite his quarantine status,
 5   Bearup timely received a copy of this Order and a copy of Defendants’ response to the
 6   Order to Show Cause.
 7          IT IS ORDERED:
 8          (1)     The Clerk of Court must update Plaintiff’s address on the docket to:
 9                  ASPC-Florence Kasson 3-B-14
10                  P.O. Box 8200
                    Florence, Arizona 85132-8200
11
            (2)     The reference to the Magistrate Judge is withdrawn as to Plaintiff’s Motion
12
     for Preliminary Injunction (Doc. 20).
13
            (3)     A ruling on Plaintiff’s Motion for Preliminary Injunction (Doc. 20) is stayed.
14
            (4)     Within 7 days of the date of this Order, Defendants Curran and Shinn must
15
     respond to this Order and show cause why the Court should not grant Plaintiff’s request
16
     for injunctive relief.
17
            (5)     Within 1 day of filing their response to the Order to Show Cause, Defendants
18
     must file a Notice with a declaration from an appropriate official certifying that Plaintiff
19
     received a copy of this Order and a copy of Defendants’ response to this Order.
20
            (6)     Plaintiff may file a reply to Defendants’ response within 7 days of service of
21
     Defendants’ response.
22
            Dated this 11th day of May, 2020.
23
24
25                                                        Honorable Steven P. Logan
26                                                        United States District Judge

27
28

                                                 - 10 -
